Judgment unanimously modified on the law and facts in accordance with the Memorandum, and as so modified affirmed, with costs to claimant. Memorandum: The trial court in awarding damages for the total taking of claimant’s commercial property properly decided that it was a specialty and based its award upon an appraisal of cost less depreciation. The court erred, however, in disallowing cost items of a performance bond, architect’s fee, building permit, legal fee and interest during construction. “ The law is well established that the cost of reproduction is determined by estimating the costs of materials and adding to that the costs of *682construction including all necessary overhead expenses.” (Richards “ Of Course” v. State of New York, 36 A D 2d 572.) We find from the evidence that the fair and reasonable amount of such overhead expenses is $14,480. The award should be increased by that amount. (Appeals from judgment of Court of Claims in claim for damages for permanent appropriation.) Present — Del Veechio, J. P., Marsh, Gabrielli, Moule and Henry, JJ.